Title: To George Washington from William Bradford, 17 October 1794
From: Bradford, William
To: Washington, George


        
          Sir.
          Philadelphia. Oct. 17th 1794.
        
        Foreign Intelligence is conveyed to you so quickly and domestic occurrences have been so unimportant, that I have been unwilling to trouble you with a letter which could give you no material information: but I perceive, that if I indulge these scruples longer, I shall not have the honor of writing to you at all.
        I spent part of last week in New Jersey & had an opportunity of conversing with a good many gentlemen of information. I learnt from them all, that the late events & measures had excited & encreased the Attachment to the general government in every part of the state in a wonderful degree. Great indignation against the insurgents still prevails; and some fears were expressed lest the wound should not be thoroughly probed: for a report was in circulation that the Army would march no further than Bedford. Notwithstanding the inconveniences which result from the absence of so many men, it seemed to be the general wish that they should not return so early: but it was the hope of every one that the situation of things might be such as to prevent the necessity of your proceeding into the insurgent Country.
        As the election was approaching, exertions were making to render the subsequent state Legislature more respectable than usual. Judge Patterson, it seems, has completed his digest of the state-Laws & expects to make his report to the next Assembly. Both he & his friends, are anxious that men capable of understanding the work should be the Judges of it: & several respectable professional men have been prevailed on to permit themselves to be proposed as candidates. The election for members of Congress in that state will not be had till an act is passed for that purpose. Mr Boudinot has informed his friends that it will be inconvenient for him to serve longer than the period for which he has been elected.
        The affairs of the Manufacturing Society are exceedingly deranged and their funds so far exhausted that there are no hopes

the business can be carried on without an increase of capital. There is little prospect of accomplishing this; and unless some men of property embark in a purchase of the works, machinery & privileges of the Corporation, the objects of the institution will be wholly defeated.
        The march of the militia has produced a sensible rise in the price of all articles which are furnished by domestic labour. In this mild season wood sells at 8 dollars ⅌ cord: & common bricks have risen from 5 to 7 & 8 dollars the thousand. The price of day-labour is also greatly increased.
        The election for a representative in Congress in this City has so issued as to give little satisfaction. Neither of the Candidates were favorites. Many declined voting for either—& some voted for one merely to vote against the other. Under those circumstances success is not very gratifying. As the returns from the Army have not arrived, the successful candidate is not yet known.
        Reports are in circulation of new advantages gained by the french armies in the south—particularly of their irruption into Biscay and capture of Bilboa. But as far as I can learn it is ship-news by the way of Boston—tho’ by no means improbable.
        The Mercantile letters from London, I understand, discover great confidence that the issue of Mr Jay’s negociation will be a successful one. If the price of American Stock on the London Exchange may be considered as a thermometre of public opinion, that confidence was not only high but encreasing. The Stock of the bank U.S. was at 110£ sterling, & was still rising. In consequence of this advice, the price has risen here also to 26 & 27. ⅌Cent advance. It is devoutly to be wished that this confidence may not be delusive.
        Mr Hammond has returned to the City from New York.
        While I was in New Jersey, I was informed that Mr Genet, finding the times unfavorable for any political operations, was quietly reposing at his country house near Jamaica, on Long-island. His suit to the Lady was not abandoned; but it was believed that he would recieve no decisive answer, untill the Election of next spring was past. The event of that election will in some measure depend upon the event of Mr Jay’s negociations.
        No official returns of the elections for members of Congress for this state have yet been received in the Secretary’s office. But correct information states, that the majorities in Favor of

Mr Thomas, of Chester County, Mr Morris of Montgomery, & Mr Sitgreaves of Northampton are so great that they cannot be affected by the votes of the militia abroad. These gentlemen are supported by the federal interest in their respective districts. Mr Peter Muhlenberg is, of course, left out. There seems to be no doubt but Colo. Hartley & Mr Kittera will be rechosen.
        Our city continues to be healthy and the yellow fever as well as all conversation about it seems to have left the Place: but a messenger arrived from Woodberry last night, to Dr Rush with accounts of Mrs Stockton’s illness, and her friends there write, that they apprehend that her disorder is of that class. She is very ill, but is not thought to be in danger.
        You will perceive, Sir, that I have written this letter rather with a view of indulging my own feelings tha[n] with the hope of conveying any interesting information. I shall not be inattentive to any thing material that occurs & will take the liberty of apprizing you of it, if you are detained long with the army.
        I have only to add my best wishes for your health & to assure you of the respect & attachment with which I am Your faithful & Obedt Servt
        
          Wm Bradford.
        
      